            Case 1:20-cr-00566-RA Document 35 Filed 09/10/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/10/2021


 UNITED STATES OF AMERICA,
                                                                No. 20-CR-566
                        v.
                                                                    ORDER
 WALIEK VEREEN,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The conference scheduled for September 13, 2021 is adjourned to September 21, 2021 at

9:00 a.m. and will be held in person. Time is excluded until September 21, 2021, under the Speedy

Trial Act, pursuant to 18 U.S.C. Section 3161(h)(7)(A).

SO ORDERED.

Dated:     September 10, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
